Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious where entire portion of said opening is in a direction tangential to the vertical axis of the cartridge, said opening is positioned in such manner that fluid starts flowing on only one side of said vertical axis of the cartridge, and wherein the first end of the cartridge is connected in fluid communication with the liquid chamber of a damping reservoir; a solenoid engaged with the second end of the cartridge; a piston valve positioned in the chamber of the cartridge for reciprocal movement therein in response to the solenoid; and a controller connected to the solenoid for moving the piston valve in the chamber of the cartridge to establish an open/close configuration for at least one opening of the cartridge to adjust the volume of liquid flow on the fluid path between the shock absorber and the liquid chamber of the damping reservoir. 
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious  where entire portion of said opening is in a direction tangential to the vertical axis of the cartridge, said opening is positioned in such manner that fluid starts flowing on only one side of said vertical axis of the cartridge, and wherein the first end of the cartridge is connected in fluid 
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious where entire portion of said opening is in a direction perpendicular to, and offset from, tangential to the longitudinal vertical axis of the cartridge, said opening is positioned in such manner that fluid starts flowing on only one side of said vertical axis of the cartridge, and wherein the first end of the cartridge is connected in fluid communication with the liquid chamber of the damping reservoir; and electronically moving a piston valve in the chamber of the cartridge using a solenoid engaged with the second end of the cartridge to establish an open/close configuration for the at least one opening of the cartridge to adjust the volume of liquid flow on the fluid path between the shock absorber and the liquid chamber of the reservoir. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        



							/THOMAS J WILLIAMS/                                                                                                     Primary Examiner, Art Unit 3657